

EXCLUSIVE OPTION TO PURCHASE




This Exclusive Option to Purchase is made and entered into by and between
Ameriwest Energy Corp, (“Ameriwest”), and Hot Springs Resources, LTD., (“Hot
Springs Resources”) on the 19th day of March, 2008 (hereinafter the “Execution
Date”). For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, Ameriwest and Hot Springs Resources,
agree to the following definitions, terms and conditions:


Section 1. 


Definitions


1.1  “Assets” are defined as all of Hot Springs Resources’ right, title and
interest in and to hydrocarbon substances, the tangibles and the miscellaneous
interests insofar as and to the extent they pertain to the Burke Ranch Unit
(Exhibit A) leases Held By Production, leases Held By Unit and adjacent leases
(Exhibit B), Natrona County, Wyoming, including:


(a)  any and all wells, well bores, and casing;
(b)  any and all leases, leaseholds, contracts and agreements;
(c)  any and all hydrocarbon substances produced after the Closing;
(d)  any and all records, books, documents, licenses, reports and data; and
(e)  any and all tangible depreciable property and assets, including pumping
units, pumps, buildings, lines, tanks, treaters, and all other equipment used in
the production of hydrocarbon substances at the Burke Ranch Unit.


As part of the Assets to be conveyed to Ameriwest at Closing, Hot Springs
Resources shall convey not less than a Working Interest of 95% at a 79.9% Net
Revenue Interest in the Exhibit “A” acreage (inside Burke Ranch Unit), a Working
Interest of 100% at an 82% Net Revenue Interest in the Exhibit “B” adjacent
leases (outside the Burke Ranch Unit), and all of Hot Springs Resources’
interest, that being 100%, in and to any leasehold attached to or Held By Unit,
other formations and hydrocarbon substances.


“Assets” shall exclude, and Ameriwest shall not be purchasing or assuming, any
liabilities of Hot Springs Resources whether related to the Assets or otherwise.


1.2 “Field Development Commitments” are defined as Ameriwest’s written agreement
to: (a) commit to invest a. minimum or $200,000.00 toward a work-over program
and initiate, within 30 days after Closing, said program for the purposes of
evaluating and re-establishing water flood production in the Burke Ranch Unit;
and (b) commit to drill or cause to be drilled within three years after Closing
a Pennsylvanian Tensleep test well within the Burke Ranch Unit or adjacent lands
conveyed as part of the Assets subject to (i) economic conditions, governmental
regulation and restrictions being favorable, in the sole opinion of Ameriwest,
(ii) additional geological and geophysical information (whether developed by
Ameriwest or acquired from third-parties) merit, in the sole opinion of
Ameriwest, such a test well, and (iii) drilling rigs, equipment and
infrastructure are available and prove cost effective for Ameriwest, in the sole
opinion of Ameriwest.


1.3 “Option Fee” is defined as $100,000.00, payable in two $50,000.00
installments and shall be credited against the Purchase Price if Closing occurs.
The first installment of the Option Fee shall be paid by Ameriwest to Hot
Springs Resources within 5 business days from the Execution Date. The second
installment of the Option Fee shall he paid by Ameriwest to Hot Springs
Resources on the 60th calendar day after the Execution Date. Except in the event
of breach by Hot Springs Resources or as otherwise specifically stated in this
Agreement, the Option Fee installments shall be non-refundable. To ensure that
Hot Springs Resources can provide good and merchantable title for the Assets,
Hot Springs Resources agrees to utilize the Option Fee to pay off and remove
prior to Closing any voluntary or involuntary liens, encumbrances or accounts
payable affecting the Assets.

{13098/16064/CHARMON/1025179.DOC;}Ameriwest Energy Corp. / Hot Springs
Resources, LTD.
Exclusive Option to Purchase

1

--------------------------------------------------------------------------------



1.4 “Option Period” is defined as that period which commences on the Execution
Date and ends at 5:00 Mountain Daylight Time on the 120th calendar day after the
Execution Date.


1.5 “Option Extension” is defined a Ameriwest’s option to extend the Option
Period for 60 additional calendar days, in consideration of Ameriwest’s payment
to Hot Springs Resources in the amount of $100,000.00. Further, Ameriwest is
granted the option to extend the Option Period for 2 additional 30 calendar day
periods, in consideration of Ameriwest’s payment to Hot Springs Resources the
sum of $100,000.00 for each additional 30 calendar day period. The parties agree
that one-half (1/2) of all fees paid by Ameriwest pursuant to this paragraph to
secure any Option Extension shall he credited against the Purchase Price at the
time of Closing.


1.6 “Purchase Price” is comprised of the following:
a. For the Exhibit “A” acreage inside the Burke Ranch Unit at the Working and
Net Revenue interests stated in Section 1.1 above, Ameriwest will pay the sum of
$2,280,000.00;


b. For the Exhibit “B” acreage outside the Burke Ranch Unit at the Working and
Net Revenue Interests stated in Section 1.1 above, including acreage HBU (Held
By Unit) and HBP (Held By Production), Ameriwest will pay the sum of
$2,000,000.00;


c. Ameriwest or its designee will transfer or issue 200,000 shares of common
stock in Ameriwest to Robert Dungan, and 200,000 shares of common stack to Mike
Zwickl for a total of 400,000 shares.


1.7 “Closing” is defined as Ameriwest’s purchase of the Assets and payment of
the remaining Purchase Price, which shall occur within 45 days after the timely
exercise of Ameriwest’s option granted hereunder.


1.8 Ameriwest will have 45 days from the date it notifies Hot Springs Resources
in writing of its intention to exercise its option within which to conduct its
due diligence on title and environmental related matters. Within said 45 day
period, Ameriwest may terminate its obligation to purchase the Subject Property
by written notification to Hot Springs Resources, if it identifies material
title or environmental defects. Hot Springs Resources represents that it is not
aware of any title defects associated with the Assets or Subject Property and
does not believe there are any environmental defects with respect to the Assets
or the Subject Property, outside of those customarily associated with normal oil
field activities, which have been previously disclosed to Ameriwest and are
represented by Hot Springs Resources to be non-material and minor. If Ameriwest
terminates its option to purchase because of any material title or environmental
defect, one half (1/2) of all Option Fee installments (including all payments
made for any extension periods) shall be forfeited and retained by Hot Springs
Resources and all remaining monies paid by Ameriwest will be immediately
returned to Ameriwest.


Section 2. 


Grant of Option.


2.1  Subject to the terms of this Agreement, Hot Springs Resources hereby grants
to Ameriwest and/or its assigns during the Option Period and any Option
Extension the sole and exclusive option to purchase the Assets for payment of
the Purchase Price and execution by Ameriwest of a written agreement to perform
Field Development Commitments.

{13098/16064/CHARMON/1025179.DOC;}Ameriwest Energy Corp. / Hot Springs
Resources, LTD.
Exclusive Option to Purchase

2

--------------------------------------------------------------------------------




Section 3. 


Exercise of Option.


3.1 If Ameriwest elects to exercise its option to purchase the Assets, Ameriwest
shall provide written notice of its intent to Hot Springs Resources prior to the
expiration of the Option Period or any Option Extension.


Section 4. 


Maintenance Assets and Prohibition on Transfers.


4.1 Hot Springs Resources agrees, during the Option Period and until Closing:
(a) to maintain and preserve the Assets in at least as good condition as exists
as of the Execution Date; (b) to fully comply with all requirements and demands
of regulatory agencies pertaining to the Assets; (c) to promptly inform
Ameriwest of any regulatory action, notices or demands affecting the Assets; (d)
to keep the Unit properly bonded; (e) to keep all leases affecting any of the
Assets in good standing; and (f) not to transfer any interest in any well, well
bore, casing, lease, leasehold, mineral interest, royalty, contract, or other
agreement related to the Assets.


Section 5. 


Condition of Title at Closing.


5.1 At Closing, Hot Springs Resources agrees: (a) to provide good and
merchantable title, free and clear of any and any voluntary or involuntary liens
or encumbrances related to or affecting the Assets; (b) to provide a bill of
sale for the personal property associated with, or used in the production of,
the Assets; and (c) to provide recordable assignments for the leasehold and to
execute any such documents deemed necessary by Ameriwest to convey good and
merchantable title to Ameriwest or its Assignee.


Section 6. 


Post Closing Agreements.


6.1 In the event Closing occurs, Hot Springs Resources will hold a five (5)
percent working interest in the Exhibit “A” acreage inside the Burke Ranch Unit.
However, the parties agree that if Closing occurs prior to January 1, 2009, then
Hot Springs Resources will not be responsible for its participating five (5)
percent working interest costs and expenses, including workover, engineering and
maintenance costs incurred within the Exhibit “A” acreage inside the Burke Ranch
Unit conveyed under this Agreement from the date of Closing until January 1,
2009. On and after January 1, 2009, Hot Springs Resources will be responsible
for its full share of its proportionate share of all costs and expenses arising
from its five (5) percent working interest.


6.2 In the event Closing occurs, and subject to the. terms set forth in this
section, Hot Springs Resources shall, for a period of three (3) years from the
Closing Date, have an option to participate in any well drilled by Ameriwest
located within the Exhibit “B” acreage at up to a fifty (50) percent working
interest. Ameriwest agrees, during the three (3) year period, to give written
notice to Hot Springs Resources of its intent to drill a well within the Exhibit
“B” acreage, and Hot Springs Resources will have sixty (60) calendar days after
the date of the Ameriwest notice to make written election that it will
participate and the amount of its intended participation. Upon executing
appropriate confidentiality and non-disclosure agreements prepared by Ameriwest,
Hot Springs Resources will be entitled to receive information and studies
pertaining to the proposed well. Hot Springs Resources agrees to provide, upon
request, Ameriwest with financial and other relevant information to evaluate the
financial and business condition of Hot Springs Resources. Notwithstanding the
foregoing, Ameriwest shall, at all times and regardless of the participation
percentage of Hot Springs Resources, have the sole and final decision making
authority as to all components and aspects of drilling and development,
including the determination as to whether drilling will occur.

{13098/16064/CHARMON/1025179.DOC;}Ameriwest Energy Corp. / Hot Springs
Resources, LTD.
Exclusive Option to Purchase

3

--------------------------------------------------------------------------------




6.3 In the event Closing occurs, and subject to the terms set forth in this
section, Hot Springs Resources shall, for a period of three (3) years from the
Closing Date, have an option to participate in the purchase of new acreage
immediately adjacent to the Exhibit “B” acreage at up to fifty (50) percent of
the acquisition cost. Ameriwest agrees, during the three (3) year period, to
give written notice to Hot Springs Resources of its intent to acquire new
acreage immediately adjacent to the Exhibit “B” acreage, and Hot Springs
Resources will have sixty (60) calendar days after the date of the Ameriwest
notice to make written election that it will participate in the acquisition cost
and the amount of its intended participation. Upon executing appropriate
confidentiality and non-disclosure agreements prepared by Ameriwest, Hot Springs
Resources will be entitled to receive information and studies pertaining to the
acreage proposed to be acquired. Hot Springs Resources agrees to provide, upon
request, Ameriwest with financial and other relevant information to evaluate the
financial and business condition of Hot Springs Resources. Notwithstanding the
foregoing, Ameriwest shall, at all times and regardless of the participation
percentage of Hot Springs Resources, have the sole and final decision making
authority as to whether the acquisition will be made. Hot Springs Resources and
its partners and agents shall not, during the three (3) year period, compete
with Ameriwest in any manner in regard to new acreage or mineral interests
immediately adjacent to the Exhibit “B” acreage outside the Burke Ranch Unit,
and shall refer all relevant information pertaining to new acreage or mineral
interest prospects that are immediately adjacent to the Exhibit “B” acreage to
Ameriwest.


Section 7. 


Miscellaneous.


7.1 Hot Springs Resources and Ameriwest agree to keep this Agreement
confidential and not disclose the terms of this Agreement to any third party,
except to the extent necessary for Ameriwest to comply with any of its
disclosure requirements.



 
7.2
Any notices to be given hereunder shall he sent to the following:



Hot Springs Resources:         Robert Dungan, President
Mike Zwickl, Partner
Hot Springs Resources, LTD.
124 North Lincoln Street
Casper, WY 82601


Ameriwest:              Walter R. Merschat, President
Ameriwest Energy Corp.
123 West 1st Street Suite 215
Casper, WY 82601


7.3 This Agreement and its terms shall not he modified or terminated except by a
written agreement duly executed by the parties.


7.4 Ameriwest may assign any or all of its interest under this Agreement, but
shall provide written notice to Hot Springs Resources of any assignment.


7.5 Hot Springs Resources may assign any or all of its interest under this
Agreement, but shall provide written notice to Ameriwest of any assignment.


7.6 This Agreement shall he governed by and construed under the laws of the
State of Wyoming.


7.7 The parties acknowledge that Walter R. Merschat holds an ownership interest
related to the Assets and hereby state that full disclosure of said interest has
been made to the parties.

{13098/16064/CHARMON/1025179.DOC;}Ameriwest Energy Corp. / Hot Springs
Resources, LTD.
Exclusive Option to Purchase

4

--------------------------------------------------------------------------------


 
DATED AND EFFECTIVE ON THE DATE FIRST SHOWN ABOVE.
 



 
HOT SPRINGS RESOURCES, LTD:
   
AMERIWEST ENERGY CORP.
                   
By:
_________________________________
 
By:
_________________________________
 
Robert Dungan, President
   
Walter R. Merschat, President & CEO
                             
By:
_________________________________
 
By:
_________________________________
 
Mike Zwickl, Partner
   
Jon C. Nicolaysen, Director
         

 
 
{13098/16064/CHARMON/1025179.DOC;}Ameriwest Energy Corp. / Hot Springs
Resources, LTD.
Exclusive Option to Purchase

5

--------------------------------------------------------------------------------




